364 F.2d 829
CATERPILLAR AMERICAS COMPANY, Appellant,v.S. S. SEA ROADS her engines, tackle, etc., and Sea RoadShipping Company, Appellees.
No 22212
United States Court of Appeals Fifth Circuit.
Sept. 2, 1966.

Appeal from the United States District Court for the Southern District of Florida; Charles B. Fulton, Judge.
Frank J. Marston, Miami, Fla., for appellant.
Roland R. Parent, Miami, Fla., for appellees.
Before TUTTLE, Chief Judge, THORNBERRY, Circuit Judge, and CARSWELL, District Judge.
PER CURIAM:


1
We are in accord with the views expressed in the able opinion of the district court appearing in 231 F.Supp. 647, and on the basis of that opinion we accordingly


2
Affirm.